Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 7-10 and 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (7,832,208) in view of Nagaoka et al. (5,947,695).  Peterson et al. discloses in figures 2 and 3 (claim 10) a mobile work machine (hydraulic excavator, col. 1, line 16) including (claim 1) a hydraulic pressurizing medium supply assembly with a hydro machine 134 configured to supply pressurizing medium to at least one hydraulic consumer 126, an adjusting mechanism (variably controlled pumps 134) operably connected to the hydro machine; a hydraulic control block (140a,b,c,d) configured to control the at least one hydraulic consumer 126, a first control module (132, 154,152,160,162), wherein the hydraulic control block (140a,b,c,d) is configured to be controlled by at least one actuating signal (dotted lines from Valve ECM to each valve 140a,b,c,d) by way of the first control module (132,154, 152, 160), a second control module (166); and a data interface (CAN bus 138 and line between 160 and 166) operably connected to the first and the second control modules, wherein the first control module, by way of the data interface 138 as a further actuating signal, is configured to transfer to (claim 2) wherein the at least one hydraulic parameter (144a,b) includes a maximum gradient of one or a plurality of actual variable/variables of the hydraulic pressurizing medium supply assembly, (claim 3) the at least one hydraulic parameter (144c,d) includes a maximum pressure gradient for an actual outlet pressure of the hydro machine, (claim 5) the at least one hydraulic parameter is set as a function of an actual outlet pressure (144c,d) of the hydro machine, (claim 7) various operating modes are able to be set, the various operating modes include at least one pre-set parameter and/or one pre-set actuating signal (operating lever inputs 124,128,152,154,160) for the dynamic characteristic of the adjustment of the hydro machine, and the various operating modes differ from one another in terms of at least one parameter and/or in terms of the at least one actuating signal (See Figure 4 for various operating modes of digging, lifting, swinging or dumping), (claim 8) adapting a pressure gradient and/or a swivel angle gradient (swing mode) as one of the operating modes takes place as a function of the at least one hydraulic consumer which is being moved, adapting the at least one hydraulic parameter as one of the operating modes takes place when a specific operating or actuating situation (pressures detected in figure 4) is detected.and (claim 9) at least one filter 162 for part of the input variables to the second control module valve actuating signal (emphasis added).
Nagaoka et al. teaches for a hydraulic pressurizing medium supply assembly with a hydro machine 2 configured to supply pressurizing medium to at least one hydraulic consumer 20, an adjusting mechanism 4 operably connected to the hydro machine 2, and a hydraulic control block 16 configured to control the at least one hydraulic consumer 20 and that a control module is configured to control the adjusting mechanism 4 by way of a valve actuating signal 11 (sent to valve 8 which affects the movement of the adjusting mechanism) for the purposes of controllably varying the displacement of the hydro machine.
Since Peterson et al. and Nagaoka et al. are both in the same field of endeavor the purpose disclosed by Nagaoka et al. would have been recognized in the pertinent art of Peterson et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the control of the adjusting mechanism such that the second control module is configured to control the adjusting mechanism by way of a valve actuating signal for the purposes of controllably varying the displacement of the hydro machine.
Regarding claims 4 and 6, Peterson et al., as modified by Nagaoka et al. does not disclose (claim 4) supplying a nominal torque as an actuation signal for the second control module and (claim 6) adapting the maximum nominal differential pressure in such a manner that the maximum nominal differential pressure is included for a normal operation of the pressurizing medium supply assembly, and/or that the maximum nominal differential pressure is included for a precision-control range of at least one of the hydraulic consumers, and/or that a maximum nominal differential pressure is included in a general control range of at least one of the hydraulic consumers. 


Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other hydraulic pressurizing medium supply assemblies with control modules, various operating modes, and hydraulic parameter controls.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745   
February 26, 2021